*485OPINION
ROBB, Judge.
Caroline Taylor and Leroy Taylor appeal from the trial court's involuntary termination of their parental rights to E.T. and B.T. We affirm.
Issue
The Taylors raise one issue on appeal for our review, which we restate as whether the trial court properly admitted certain documents into evidence during the termination proceedings.
Facts and Procedural History
The Taylors' two children, ages four and two, were removed from the Taylors' care in August of 1999 by the Allen County Office of Family and Children ("ACOFC") after they wandered away from home for the second time in a month. For approximately three years thereafter, the ACOFC worked with the Taylors toward reunification with their children, until a petition for involuntary termination of parental rights was filed in late 2000 or in 2001. The court's original dispositional order had ordered that the Taylors enroll in SCAN's Parents and Partners home-based services program, participate in all sessions and successfully complete the program. Visitation between the Taylors and the children was ordered to be supervised by SCAN. As part of the program, SCAN keeps reports describing all home visits and supervised visitations. During the termination proceedings, the ACOFC introduced into evidence over the Taylors objection copies of those reports. The trial court ultimately terminated the Taylors' parental rights to E.T. and B.T. They now appeal.
Discussion and Decision
The trial court admitted the SCAN records pursuant to the business records hearsay exception found in Indiana Evidence Rule 808(6). The Taylors contend that the trial. court erred in admitting those reports into evidence.
I. Standard of Review
The admission or exclusion of documentary evidence rests within the discretion of the trial court. Carter v. Knox County Office of Family and Children, 761 N.E.2d 431, 437 (Ind.Ct.App.2001). A proper foundation for the admission of such evidence must necessarily be laid, and if the trial court, within its discretion, is satisfied as to the document's validity, such evidence may be admitted. Id. We will not disturb the rulings of the trial court unless an abuse of discretion is shown. Id. An abuse of discretion involves a decision that is clearly against the logic and effect of the facts and cireumstances before the court. Id.
II. Admission of SCAN Records
The State's exhibits 20 and 21 are reports of home visits and supervised visitations. The State offered them into evidence during the testimony of Karen Emery, supervisor of SCAN's Parents and Partners Program, as business records. Emery testified that the reports are made by SCAN staff members in the regular course of business based upon their first-hand observations of the home visits and visitations. Emery reviews and initials each report before it is sent on to the ACOFC. The home visit reports are made on a monthly basis summarizing each visit made during that month,. The visitation reports are made after each supervised visitation is completed. The Taylors objected to admission of the records, claiming that the records were hearsay and did not fit within the business records exception because they are more akin to police investigative reports. The trial court admitted the records over the objection.
*486Hearsay is a statement, other than one made by the declarant while testifying at trial, offered to prove the truth of the matter asserted. Ind. Evidence Rule 801(b). Hearsay is inadmissible unless admitted pursuant to a recognized exception. Evid. Rule 802. The business records exception to the hearsay rule permits admission of records of regularly conducted business activity provided that certain requirements are met. The exception provides:
A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of regularly conducted business activity, and if it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony or affidavit of the custodian or other qualified witness, unless the source of information or the method or cireumstances of preparation indicate a lack of trustworthiness. The term "business" as used in this Rule includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.
Evid. Rule 808(6).
We disagree with the Taylors that the specific reports admitted herein were more akin to police reports than typical business records. Although we agree that these are not business records in the sense of budget or expense reports or payroll records, they are nonetheless ree-ords of SCAN's regular business activities and as such are not comparable to inadmissible police records. The hearsay rule is designed to forbid unreliable out of court statements offered to prove the truth of the matter asserted. Stahl v. State, 686 N.E.2d 89, 92 (Ind.1997). The business records exception permits records of business activity to be admitted in cireum-'stances when the recorded information will be trustworthy. Id. "The reliability of business records stems from the fact that the organization depends on them to operate, from the sense that they are subject to review, audit, or internal checks, from the precision engendered by the repetition, and from the fact that the person furnishing the information has a duty to do it correctly." Id. Investigative police reports are specifically excluded from the business records hearsay exception because eyewitness statements taken by a police officer are not given in the usual course of the witness' business. Evid. R. 808(8); Payne v. State, 658 N.E.2d 635, 646 n. 20 (Ind.Ct.App.1995), trans. denied. None of the safeguards mentioned above are present in a report which accepts information from a source that is not also acting in the course of a regular activity.
In this case, however, although the actual makers of the records were not in court to testify, the records contain their own firsthand impressions of events which they had a duty to observe and upon which they had a duty to report. The reports were made contemporaneously with or soon after the events reported therein. And they are kept in the course of SCAN's regular business. Although we are troubled by the fact that the Taylors' children were taken away from them permanently and irrevocably based in part upon evidence found in pieces of paper rather than by the live testimony of the persons who actually observed the Taylors interact with their children, the records meet the requirements of Rule 803(6) for admission as business records, and we cannot say that the trial court abused its discretion in admit*487ting them.1 We do wish to emphasize, however, our preference in such cases that the caseworkers be called as witnesses rather than relying upon their written reports.
We would also note that even if the reports were erroneously admitted, there was sufficient testamentary evidence aside from the reports themselves to sustain the trial court's termination order such that any error in the records' admission would be rendered harmless.2
III. Confrontation of Witnesses
The Taylors also contend that the admission of SCAN's reports violates their federal and state constitutional rights to confront the witnesses against them.
Although certain statements may constitute hearsay, they do not offend the right of confrontation where they possess substantial indicia of reliability, which may be inferred where the evidence falls within a firmly rooted exception to the hearsay rule. Hernandez v. State, 716 N.E.2d 601, 602 (Ind.Ct.App.1999). Moreover, if the statement falls within such an exception, an inference arises that the rights to confrontation and cross-examination are not violated. Id. Such exeeptions to the hearsay rule exist because the manner in which certain out-of-court statements are made virtually guarantee their reliability. Id. at 603. Because we have determined that the reports fall within the "firmly rooted" business records exception to the hearsay rule, we hold that there was no constitutional deprivation here.
Conclusion
SCAN's reports of home visits and supervised visitations between the Taylors and their children are business records excepted from the general hearsay rule. Accordingly, the trial court did not abuse its discretion in admitting them into evidence. The judgment of the trial court terminating the Taylors' parental rights is affirmed.
Affirmed.
BARNES, J., concurs.
BAILEY, J., concurs in result Wlth separate opinion.

. We do not disagree with the concurring in result opinion analyzing the records as a public record pursuant to Evidence Rule 803(8). However, although we may affirm a trial court's ruling on any ground supported by the record, the same is not true for reversal. Here, the records were offered and admitted as business records, and we are constrained to analyze the records pursuant to that section. In any event, regardless of the provision under which the records are analyzed, the result is the same: the trial court properly terminated the Taylors' parental rights based upon the weight of the other evidence presented.


. Karen Emery was called as a witness at the termination hearing and she had personally witnessed some of the Taylors' supervised visits with their children which were also summarized in the admitted reports. In addition, Jennifer Hayes testified at the hearing and she had been present during some of the home visits which were also summarized in the reports.